Title: From Thomas Jefferson to Michael Krafft, 29 April 1804
From: Jefferson, Thomas
To: Krafft, Michael


          
            Sir
            Monticello Apr. 29. 1804.
          
          I have recieved your letter of the 24th. and therein the expression of a desire which is acceptable inasmuch as it is a manifestation of your dispositions towards me. I see too with great satisfaction every example of bending science to the useful purposes of life. hitherto Chemistry has scarcely deigned to look to the occupations of domestic life. when she shall have made intelligible to the ordinary housholder the philosophy of making bread, butter, cheese, soap, beer, cyder, wine, vinegar &c. these daily comforts will keep us ever mindful of our obligations to her. the art of distilling which you propose to explain, besides it’s houshold uses, is valuable to the agriculturalist, as it enables him to put his superfluous grain into a form which will bear long transportation to markets to which the raw material could never get. I avail myself of this occasion of presenting you my salutations and assurances of respect.
          
            Th: Jefferson
          
        